Beck, J.
(After stating the foregoing facts.)
1. The special demurrers filed in this case were without merit.
2. The question made by the general demurrer _ is ruled adversely to the defendant offering it, by the decisions in the cases of Williams v. Lancaster, 113 Ga. 1020 (39 S. E. 471), and Bailey v. McAlpin, 122 Ga. 616 (50 S. E. 388).
3. The uncontroverted evidence shows that the defendant, Mercer, had the land offered for sale by the administratrix, as set forth in the statement of facts, knocked off to him as the highest and best bidder. An administratrix’s deed duly executed was tendered to and received by him, though he claims to have repudiated the sale and to have immediately handed the deed back, and that he never afterwards exercised dominion over the property. As to his contention that he never exercised dominion over the property, the same is completely overcome' by the uncontroverted testimony that he subsequently executed a quitclaim deed to the property and received, in consideration therefor, an amount stated by one witness to be about $2100, and admitted by Mercer to have been some $1200. When this suit was brought the time was ripe for a settlement. The title to the land had passed out of the estate of the administratrix’s intestate. Under the evidence the title has passed into other parties; and if the verdict and judgment in this case should be set aside, the distributees, the petitioners, will have lost their patrimony, and the administratrix and the surety on her bond will have wasted it and escaped liability. This is a plain case for the direction of a verdict; and the court properly assumed the responsibility in directing the jury to make the finding of which the plaintiff in error complains.
The evidence upon which the plaintiff in error relies to show that Jesse Hudgins was estopped from insisting upon his demand was entirely too vague and indefinite to raise an estoppel.

Judgment aff/rmed.


All the Justices concur.